DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Remarks
This action is in response to the Amendments filed 09/23/2022.
Claims 1, 5-7, 9-12, 14, 17, 23, and 26-32 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/23/2022, with respect to the rejection of claims 1, 3, 5-7, 9-12, 14-15, 17, 23, and 26-32 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include limitations from claims 3 and 15, which have now been cancelled. Independent claim 1 now recites “directing a low dose CT scan” and “assaying other epithelial tissue from a second sample of said subject at a second point in time, wherein said second point in time is at least 24 hours from said first point in time”. Applicant argues that no combination of Harris, Whitney, and Cohen discloses the amendments. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the current office action below. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 9-12, 14, 17, 23, and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method for screening a subject for a lung condition comprising assaying computer analyzed epithelial tissue that has been identified with risk factors, identifying biomarkers in the sample, and once the biomarkers have been identified, directing a low dose CT scan of the lung region or assaying other epithelial tissue at a second point in time.  To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a method for screening a subject for a lung condition comprising assaying computer analyzed epithelial tissue that has been identified with risk factors, identifying biomarkers in the sample, and once the biomarkers have been identified, directing a low dose CT scan of the lung region or assaying other epithelial tissue at a second point in time. The limitation of a method for screening a subject for a lung condition, as drafted in claim 1, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors and a processor. For example, in the context of this claim, assaying epithelial tissue could include a medical professional assaying epithelial tissue to identify certain biomarkers, and once the biomarkers have been identified, directing a low dose CT scan in the context of this claim could include prescribing a low dose CT scan or further tissue assays. Other than reciting a low dose CT scan and a trained algorithm (in claim 29), nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a low dose CT scan and a trained algorithm are recited at a high level of generality (i.e. LDCT as a known and generic imaging technique and a generic trained algorithm) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the apparatus, method, or system provide no means for providing the ling condition screening results to a user. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of imaging and a trained algorithm amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-12, 14, 17, 23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent Application Publication 2015/0337385), hereinafter Harris, further in view of Whitney et al. (International Publication WO 2016/011068), hereinafter Whitney, further in view of Cohen et al. (International Publication WO 2016/094330), hereinafter Cohen, further in view of Berg et al. (National Lung Screening Trial Research Team, Berg CD et al. Reduced lung-cancer mortality with low-dose computed tomographic screening. N Engl J Med. 2011 Aug 4;365(5):395-409. doi: 10.1056/NEJMoa1102873. Epub 2011 Jun 29. PMID: 21714641; PMCID: PMC4356534.), hereinafter Berg, and further in view of Abdueva et al. (US Patent Application Publication 2013/0150257), hereinafter Abdueva.
Regarding claim 1, Harris teaches a method for screening a subject for a lung condition (e.g. Abstract), comprising: 
(a) assaying tissue from a first sample obtained from a subject that has been (1) computer analyzed for a presence of one or more risk factors for developing said lung condition and (2) identified with said presence of said one or more risk factors, to identify a presence or absence of one or more biomarkers associated with a risk of developing said lung condition in said first sample (e.g. Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer based on the comparison of the classifier with the reference and the levels of biomarkers BRCA1, HIF1A, DLC1, XPO1, and miR-21 with the reference values; Par. [0034]: tissue samples are assayed to determine biomarker levels); and 
(b) upon identifying said presence or absence of said one or more biomarkers, (i) directing a computerized tomography (CT) scan of said lung region of said subject suspected of exhibiting said lung condition, (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging/CT scans are required; Par. [0051]) or (ii) assaying other tissue from a second sample of said subject at a second point in time, wherein said second time point is after said first time point (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging/CT scans are required which occurs at a second time after a first sample is analyzed; Par. [0051]; Par. [0147]: multiple samples can be used). 
However, Harris does not teach the tissue being epithelial tissue, wherein said subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition, wherein the imaging scan is a low dose CT (LDCT) scan, and wherein the second point in time is at least 24 hours from said first point in time. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use epithelial tissue as the biological sample in order to determine expression levels (e.g. Par. [0025]: biological sample from respiratory epithelium is used; Par. [0026]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris to include the tissue being epithelial tissue as taught by Whitney in order to provide the predictable results of determining the expression levels. 
However, Harris in view of Whitney fail to teach wherein said subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition, wherein the imaging scan is a low dose CT (LDCT) scan, and wherein the second point in time is at least 24 hours from said first point in time. Harris teaches the system being used to diagnose a subject at risk of developing lung cancer (e.g. Pars. [0010]-[0013]), but does not specifically teach the subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition. Cohen, in a similar field of endeavor, teaches methods and systems for predicting the likelihood or risk of having cancer. Cohn teaches it is known for the subject to not have been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition (e.g. Par. [0024]: imaging of the patient occurs only after risk calculation of occurrence of lung cancer is determined; Par. [0058]: asymptomatic patients are patients that have not previously been diagnosed with cancer risk; Pars. [0101]-[0103]: describing method of determining cancer risk in asymptomatic patients). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney to include the subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition as taught by Cohen in order to provide the predictable results of improved determination of cancer risk in patients in order to provide appropriate preventative action. 
However, Harris in view of Whitney and Cohen fails to disclose wherein the imaging scan is a low dose CT (LDCT) scan, and wherein the second point in time is at least 24 hours from said first point in time. Berg is directed towards lung cancer screening with low-dose CT. Berg discloses it is known that using low-dose CT screening for lung cancer reduces lung cancer mortality (e.g. Abstract: “Screening with the use of low-dose CT reduces mortality from lung cancer.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the imaging scan being a low dose CT scan as taught by Berg in order to provide the predictable results of reducing lung cancer mortality through early screening. 
However, Harris in view of Whitney, Cohen, and Berg fails to disclose wherein the second point in time is at least 24 hours from said first point in time. Abdueva is directed towards sample identification. Abdueva discloses that the second point in time for sample collection is at least 24 hours from the first sample collected at a first point in time (e.g. Par. [0035]: the biological samples can be obtained during different stages of disease progression, disease progression can be multiple days, “Different stages of disease progression can be a period of time after being diagnosed or suspected to have a disease; for example, at least about, or at least…24 hours”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, and Berg to include the second point in time for sample collection being at least 24 hours from the first sample collected at a first point in time as taught by Abdueva in order to provide the predictable results of monitoring the progression of the disease in a patient.
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 5, Harris further teaches wherein said lung condition is lung cancer, chronic obstructive pulmonary disease (COPD), interstitial lung disease (ILD), or any combination thereof (e.g. Abstract; Par. [0005]: biomarkers for early stage lung adenocarcinoma detection).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 6, Harris further teaches wherein said lung condition is a lung cancer, and wherein said lung cancer comprises: a non-small cell lung cancer; an adenocarcinoma; a squamous cell carcinoma; a large cell carcinoma; a small cell lung cancer; or any combination thereof (e.g. Par. [0005]: adenocarcinoma; Par. [0031]: non-small cell lung cancer).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 7, Harris fails to teach wherein said first sample or said second sample is obtained by a bronchoscopy, bronchial brushing, or nasal brushing. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use bronchial brushing to obtain the sample (e.g. Par. [0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include obtaining the sample by bronchia brushing as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 9, Harris fails to teach wherein said first sample or said second sample comprises a mucous epithelial tissue, a nasal epithelial tissue, a lung epithelial tissue, or any combination thereof. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the biological sample to comprise nasal or lung epithelial tissue (e.g. Par. [0025]: “The respiratory epithelium can be of the mouth, nose, pharynx, trachea, bronchi, bronchioles, or alveoli.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include the biological sample comprising nasal or lung epithelial tissue as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 10, Harris fails to teach wherein said first sample or said second sample comprises epithelial tissue obtained along an airway of said subject. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the biological sample to comprise epithelial tissue obtained along an airway of the subject (e.g. Par. [0025]; Par. [0034]: epithelial cells obtained from airway samples can be used). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include the biological sample comprising epithelial tissue obtained along an airway of the subject as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 11, Harris fails to teach wherein a portion of said first sample or said second sample is subjected to cytological testing that identifies said first sample or said second sample as ambiguous or suspicious. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the sample to be subjected to cytological testing that identifies the sample as suspicious (e.g. Par. [00215]: “Patients were diagnosed as having primary lung cancer based on cytopathology obtained at bronchoscopy”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include subjecting the sample to cytological testing that identifies the sample as suspicious as taught by Whitney in order to provide the predictable results of diagnosing lung cancer. 
Claim 11 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 12, Harris further teaches wherein upon identifying said first sample or said second sample as ambiguous or suspicious, performing (b) on a second portion of said sample, which second portion comprises said epithelial tissue (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging is required; Par. [0051]; Par. [0147]: multiple samples can be used).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 14, Harris fails to teach wherein said second sample is a different sample type from said first sample. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the second sample to be a different sample type from the first sample (e.g. Par. [0025]: multiple sample types can be taken). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include the second sample to be a different sample type from the first sample as taught by Whitney in order to provide the predictable results of obtaining the biological sample. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 17, Harris further teaches wherein (a) comprises comparing said presence or absence of said one or more biomarkers to a reference set of one or more biomarkers (e.g. Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer based on the comparison of the classifier with the reference and the levels of biomarkers BRCA1, HIF1A, DLC1, XPO1, and miR-21 with the reference values).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 23, Harris further teaches wherein said one or more risk factors comprise: smoking; exposure to environmental smoke; exposure to radon; exposure to air pollution; exposure to radiation; exposure to an industrial substance; inherited or environmentally-acquired gene mutations; a subject's age; a subject having a secondary health condition; or any combination thereof (e.g. Page 27, Par. [0180], lines 21-23: “…clinically relevant risk factors such as age, smoking and stage.”).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 26, Harris further teaches wherein said one or more biomarkers comprise one or more of: a gene or fragment thereof; a sequence variant; a fusion; a mitochondrial transcript; an epigenetic modification; a copy number variation; a loss of heterozygosity (LOH); or any combination thereof (e.g. Abstract: four genes are used).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 27, Harris further teaches wherein said presence or absence of said one or more biomarkers comprises a level of expression (e.g. Par. [0129]: levels of certain biomarkers are detected).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 28, Harris further teaches wherein said method identifies whether said subject is at an increased risk for developing said lung condition (e.g. Par. [0005]; Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer).
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 29, Harris fails to teach wherein said identifying of (b) comprises employing a trained algorithm. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use a trained algorithm to identify presence or absence of biomarkers (e.g. Pars. [0089]-[0090]: a trained classifier is used to classify lung cancer using expression levels of biomarkers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include a trained algorithm to identify presence or absence of biomarkers as taught by Whitney in order to provide the predictable results of detecting lung cancer. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 30, Harris fails to teach wherein said trained algorithm is trained by a training set comprising epithelial cells obtained from an airway of an individual. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to train the algorithm with a training set comprising epithelial cells obtained from an airway of an individual (e.g. Par. [0034]: epithelial cells obtained from airway samples can be used; Par. [0090]: classifier is trained on a dataset comprising information about biological samples). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include training the algorithm with a training set comprising epithelial cells obtained from an airway of an individual as taught by Whitney in order to provide the predictable results of detecting lung cancer. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 31, Harris fails to teach wherein said trained algorithm is trained by a training set comprising samples benign for said lung condition and samples malignant for said lung condition. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the training set to comprise samples both benign and malignant for lung cancer in order to increase the confidence of classification (e.g. Par. [0090]: the training set includes data for both subjects having lung cancer and not having lung cancer). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva to include the training set to comprise samples both benign and malignant for lung cancer as taught by Whitney in order to provide the predictable results of increasing the confidence of classification. 
Claim 1 is obvious over Harris, Whitney, Cohen, Berg, and Abdueva, as indicated above. Regarding claim 32, Harris fails to teach wherein said trained algorithm is trained by a training set comprising samples obtained from subjects having one or more risk factors. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the training set to comprise samples obtained from subjects having a risk factor of smoking (e.g. Par. [0090]: the population can include subjects who are smokers or former smokers) in order to accurately classify lung cancer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney, Cohen, Berg, and Abdueva with the training set comprising samples obtained from subjects having one or more risk factors as taught by Whitney in order to provide the predictable results of accurately classifying lung cancer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792